 STANLEY TRUCKING CO.Stanley TruckingCo., Inc.andEdwin F. McDer-mott.Case 8-CA-167029 April 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 6 November 1984 Administrative Law JudgeHubert E. Lott issued the attached decision. TheRespondent filed exceptions, a supporting brief,and a motion for additional testimony, and theGeneral Counsel filed a brief in opposition to theRespondent's exceptions and motion.The Board has considered the decision and therecord in light of the exceptions, briefs,' andmotion and has decided to affirm the judge's rul-ings, findings, and conclusions, to deny the motion,and to adopt the recommended Order as modified.The Respondent contends that the complaintshould be dismissed because (1) it incorrectly setthe date of the strike in which the employees par-ticipated as 18 October 1983 rather than 18 Octo-ber 1982; (2) the Respondent was not served withthe decision of the judge and the order transferringthe proceeding to the Board; (3) the complaint wasimproperly issued in contravention of Section 10(b)of the Act because the amended charge was servedon the Respondent on 10 June 1983, which wasmore than 6 months after the discharges;2 and (4)as a result of a "misunderstanding" on the part ofthe Respondent's secretary-treasurer, the Respond-ent's counsel mistakenly admitted at the hearingthat the Respondent, an Ohio trucking company,derived gross revenues in excess of $50,000 for thetransportation of freight directly to points outsidethe State. Rather, the Respondent now contendsthat it has derived a gross income of less than$50,000 per annum for out-of-state hauling.As to (1), the judge corrected this inadvertenterror on the basis of all the evidence, includingthat of the Respondent. As to (2), the record showsthat the Respondent, which was incorrectly desig-nated by the Charging Party as Stanley Haulingand Trucking Company rather than Stanley Truck-ing Co., Inc., was nevertheless apprised of the doc-uments in question. As to (3), the record alsoshows that the original charge, dated 29 April1982,was served on the Respondent despite thefact that it named Stanley Hauling and TruckingIThe Respondent has requested oral argument The request is deniedas the record,exceptions,and briefs adequately present the issues and thepositions of the parties2This section provides in pertinent part "[t]hat no complaint shallissuebased upon any unfair labor practice occurring more than sixmonths prior to the filing of the charge with the Board "41Company. As this charge against the Respondentwas filed within 6 months of the discharges andcontained basically the same allegations as those inthe amended charge, we find that the complaintconformed to Section 10(b) of the Act. As to (4),the Respondent limits its objection to the Board'sassertion of jurisdiction under one of its discretion-ary standards and thus does not contest the Board'slegal,or statutory, jurisdiction.As the Respond-ent's contention, which pertains solely to a discre-tionary standard,was not timely raised, we findthat thisissuemay not now be relitigated. Accord-ingly,we deny the Respondent's motion requestingthe admission of additional testimony concerningthismatter. SeePollackElectricCo.,214 NLRB970 fn. 4 (1974).In the absence of a substantive exception thereto,we adopt the judge's finding that the Respondentviolated Section 8(a)(1) of the Act by dischargingemployees Gale Burnett and Fred Price on 21 No-vember and 3 December 1982, respectively, for en-gaging inprotected concerted activities under Sec-tion 7 of the Act.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Stanley Trucking Co., Inc., Grand River,Ohio, its officers, agents, successors, and assigns,shall take the action set forth in the Order as modi-fied.1.Substitute the following for paragraph 2(a)."(a)Offer GaleBurnett andFred Priceimmedi-ate and full reinstatement to their former positionsor, if those positions no longer exist, to substantial-ly equivalent position, without prejudice to theirseniority or any other rights or privileges previous-ly enjoyed."2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union275 NLRB No. 10 42DECISIONSOF NATIONALLABOR RELATIONS BOARDTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT interfere with these rights givento you by law.WE WILL NOT discharge or otherwise discrimi-nate against employees because they engage in pro-tected concerted activity, such as protesting wagerates and striking in support of the right to bargaincollectively with the Employer.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Gale Burnett and Fred Price im-mediate and full reinstatement to their former jobsor, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their se-niority or any other rights or privileges previouslyenjoyed and WE WILL make them whole for anyloss of earnings and other benefits resulting fromtheir discharge, less any net interim earnings, plusinterest.WE WILL notify each of them that we have re-moved from our files any reference to the dis-charge and that the discharge will not be usedagainst them in any way.STANLEY TRUCKING CO., INC.DECISIONSTATEMENT OF THE CASEHUBERT E. LOTT, Administrative Law Judge. Thiscase was triedat Cleveland, Ohio, on October 11 and 12,1983, on an unfair labor practice charge and amendedcharge filed on April 29 and June 10, 1983, by Edwin F.McDermott Esq., on behalf of Gale Burnett and FredPrice againstStanley Trucking Co., Inc. (Respondent orCompany) and on a complaint issued by the GeneralCounsel on June 13, 1983.The issue in this case is whether or not Respondentdischarged Gale Burnett and Fred Pricefor engaging inprotected concerted activities in violation of Section8(a)(1) of the Act.The parties were afforded an opportunity to be heard,to call, to examine and cross-examine witnesses, and tointroduce relevant evidence. Since the close of hearing,briefs have been received from the General Counsel andfrom counsel for Respondent.On the entire record, and based on my observation ofthe witnesses,and consideration of the briefs submitted, Imakethe followingFINDINGS OF FACT1.JURISDICTIONRespondent is an Ohio corporation engaged in theinterstate transportation of goods and materials It annu-ally, in the course and conduct of its business, derivedgross revenues in excess of $50,000 for the transportationof goods and materials directly to points and places out-side the State of Ohio. Respondent admits, and I find,that the Company is ari employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II.THE ALLEGED UNFAIR LABOR PRACTICESRespondent hauls sand, gravel, salt, and like productsfor itself and other companies. The drivers operate com-pany-owned dump trucks for which they are paid 24 per-cent of what their truckearnsfor hauling company prod-ucts and 30 percent of the brokerage fee for hauling cus-tomer products. During the period in question, Stanleyemployed 11 drivers. Stanley Orley is the companypresident and his son Phillip Orley who works for Re-spondent hires employees and signs their paychecks. Hemanaged the Company in his father's absence and signedthe labor agreement between the employees and theCompany.InOctober 19821 Gale Burnett and Howard Sisson,truckdrivers for Respondent, determined that they werenot receiving 30 percent of the brokerage fees in wagesfor hauling other company's products. On October 7 allthe drivers, with exception of one, met at a truckstopwhere Burnett and Sisson told them that according totheir calculations the drivers were not receiving the cor-rectwages for hauling materials, that they were beingunderpaid. The drivers agreed to check into the matterfurther and meetagainon October 15.On October 15, the drivers met at a driver's home. Atthismeeting the drivers had load sheets with weightsand freight bills.With this information, they determinedthat they were being underpaid for brokered work.Sisson told the drivers that he was informed by thebookkeeper that they were to be paid 25 percent nomatter whose material they hauled. The drivers electedGale Burnett as their representative to discuss this matterwith Stanley Orley.On Saturdaymorning,October 16, Burnett met Stan-leyOrley in the dispatch office. He told Orley that thedrivers had a meeting and they wanted to talk to him onSunday, October 17, about their cut in pay. Orley toldBurnett that he did not have to meet with the driversand that there would be no meeting.On Sunday, October 17, all the drivers went to theStanley truck yard, arriving about 12 noon. They waiteduntil 2:30 p.m. but Stanley Orley did not appear. Whilewaiting,the drivers agreed to report for work the nextday but not to load the trucks until Stanley Orley metwith them.The drivers reported for work on Monday, October18, at 6 a.m.At approximately 7 a.m. Stanley Orley andIAll dates herein refer to 1982 unless otherwise indicated STANLEY TRUCKING CO.his son Phillip arrived at the facility. He asked what wasgoing on and if they planned on working that day. Oneof the drivers told Stanley that they were not planningon loading the trucks until he talked to them StanleyOrley told the drivers to get their belongings out of theirtrucks and get the hell off of his property. The driversdid as instructed and sat on the roadside across from thetruck terminal.At approximately 5 p.m., Phillip Orleycame over to where the drivers were located and saidthat they would listen to the drivers' demands. PhillipOrley asked to speak to Howard Sisson He told Sissonthat after the drivers drafted their demands, Sissonwould have to be the person who presented them tohimself and his father.,2 The drivers drafted their de-mands but voted to send Dave Krebs, another driver,with Sisson when he presented them to the Company.About an hour later Sisson and Krebs returned with atyped agreement which had been executed by StanleyOrley and his son.The agreement dated October 18 contained four de-mands made by the drivers, the first of which reads:Twenty-four percent of the gross of Stanley Truck-ing Inc. work. Thirty percent of the net on all otheroutside work.The agreement also contained eight demands made bythe Company, the last of which reads:No drivers permitted in thegarageworking area forany reason except designated motor oil and hydrau-lic areas and to use the lavatory.All the drivers, including Burnett and Price, signed theagreement, and the next day they returned to work.On Sunday, November 7, Stanley Orley called Burnettat home and asked to meet him that day at the Compa-ny's office.When Burnett arrived, he was told by Stan-ley that he was giving him 2 weeks' notice because ofthe negligent way Burnett drove his truck, thus causingitto break down. Stanley said he could not afford themaintenance cost but there should be no hard feelingsand he was not being discharged because of the strike.Burnett asked Stanley if he was blaming him for the holein the radiator which was there before he was ever as-signed this truck, and Stanley did not reply.Burnett credibly testified that he worked for Respond-ent from March 1981 to November 21, but that he hadworked two othertimesfor this Employer. He furtherstated that he drove the dump truck in question (no. 82)for the past 6 months and that there were more truckbreakdowns before the strike than after. He had oil pres-sure problems five times before the strike andone timeafter the strike. A turbo gasket had to be replaced and anew radiator core installed after the strike. He also testi-fied that he was never warned about his drivingcausingexcessive repairs nor was the subject ever mentioned tohim prior to November 7.Price testified credibly that he had been employed byRespondent as a dump truck operator from October 19812Howard Sisson is presently a driver but was formally a supervisorwith the Company and testified on behalf of the Company at this hearing43toDecember 3. He attended the first drivers' meeting atthe truckstop on October 7. He attended the drivers'meeting on October 15, participated in the strike on Oc-tober18, andsigned the laboragreementthat day. Pricestated that on Friday, November 19, at 2 p.m., as he wasleaving Respondent's yard in his truck, Stanley Orleymotioned for him to stop. Stanley walked over to histruck and told him he could no longer afford his truckand that Price had 2 weeks' notice. Price testified that hedrove truck 18 while he was working for Respondent.Before the strike, truck 18 underwent two major repairs(new crankshaft and new leaves in springs). After thestrike,nothing was repaired except a flat tire. He alsostated that he was never warned about his negligentdriving causingdamageto his truck.Roy Sovine was employed by Respondent from March1981 to February 1983 as a diesel mechanic who didrepairwork on trucks 18 and 82. He testified that theproblems with truck 82 were partially caused by rust andcorrosion which resulted when this truck sat outside idlefor a long time when a motor was beinginstalled.Hetestifiedfurther that the problems also resulted frompoor warranty work and rarely were any problems relat-ed to or caused by driver performance. He also testifiedthat the repairs to truck 18were similarto the repairsmade on all the other trucks, i.e., breaks, clutch,tires,and lights, and were not caused by the driver. He con-cluded by saying that both trucks had average down-time.Both drivers received letters of reference dated De-cember 8 from Stanley Orley attesting to their honesty,theirgood attendance, and their good relations withother people.Stanley Orley testified that he discharged Burnett andPrice because their negligent driving caused their trucksto have excessive downtime (repairs). Later he testifiedthat the reason he discharged both drivers was that theywere putting their trucks in thegaragefor "petty stuff,"minor repairs which should have been performed by thedrivers.Orley also testified that after he sold eight trac-tors and trailers in April 1983, he first studied the main-tenance records of trucks18 and 82 anddetermined thattheywere losing money from January to April 1983.Later he testified that he studied the maintenancerecords and other costs of all his trucks in the fall of1982 and determined that trucks 18 and 82 wereearninglessmoney ($80-$90 per week) than his other trucks($175-$300 per week).He alsolearned from his head me-chanic Steve Guiere, who complained to him, that trucks18 and 82 were in the shop too much for minor repairs.He stated that Price and Burnett stopped making minorrepairs after the strike when all drivers were forbiddento gointo the garage.Stanley Orley admitted not dis-cussing the truck damage or downtime with eitherdriver.He further admitted that truck 18 had frequentminor repairs since December 5, 1981, and that when ithad a major repair job in March, he should have gottenrid of the truck and driver.Howard Sisson testified on behalf of Respondent thathe knew Burnett from working with him off and on over9 years with Respondent. He stated that Burnett is a 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDvery good, safe driver, who drives fast but is hard ontrucks.However, Burnett drove the same way for the 9years he worked for Respondent and that he was awareof Burnett's driving habits when he hired him to workforRespondent on the second occasion of his employ-ment with RespondentSissonalso testified that on Octo-ber 18, when he negotiated the labor agreement with theOrleys, it was also agreed among the parties that beforethe Orleys discharged anyone, or had a grievance con-cerning a driver, they would bring the problem to the at-tention of Sisson and Krebs who would try to correct it.This never happened with Burnett and Price.Although Respondent had themaintenancerecordsand repair bills for trucks 18 and 82 marked for identifi-cation, they were never offered into evidence. Respond-ent did introduce attendance records of both driverswhich also showed the number of days each driver'struck was either down (T/D) or in the garage (G).DateGale Burnett Truck 82Fred Price Truck 18Jan.00Feb.4 T/D2 G, 1 T/DMarIT/D5GApr.00May00June2 T/D0July1G12 T/DAug2 T/D0SeptIT/D2 T/DOct2 T/D8T/DNov1-71T/D Nov. 1-19 - 3T/DAnalysis and ConclusionsThe General Counsel presented evidence of a classicprotected concerted activities case and no one disputesthis.Thus, the only question remaining is whether or notBurnett and Price were discharged for engaging in thoseactivities. In this regard the General Counsel presented aprima facie case that they were. The General Counselpresented undisputed evidence that both employees en-gaged in protected activity and that Respondent knew oftheir participation.She also presented undisputed evi-dence of Respondent's hostility toward these protectedactivities.Finally, the General Counsel presented unre-butted evidence that Respondent's reason for dischargingboth employees was pretextual.At this point, it is incum-bent on Respondent to rebut the General Counsel's evi-dence and demonstrate that the discharges would havetaken place even in the absence of the protected con-duct.Respondent's chief witness Stanley Orley, in an effortto defend his actions, testified that both drivers were dis-charged for negligently driving their trucks,thus causingthem to undergo more repairs than his other trucks.Documentary evidence in the form of maintenancerecords and repair bills were in the courtroom but neveroffered as evidence in support of this contention. There-fore, I will infer that the documentary evidence wouldnot have supported Respondent's contention. Further-more,no evidence was offered to support Respondent'scontention that the trucks of Burnett and Price under-went more extensive repairs than Respondent's othertrucks.Finally,Respondent made no attempt to provethat these drivers were responsible for the repairs totheir trucks. Instead, Respondent's witness shifted his de-fense to a totally different reason for discharging the em-ployees.He asserted that Burnett and Price were dis-charged for constantly having their trucks in the garageforminor repairs which they should have performedthemselves and this caused these two trucks to earn lessincome than the others. He acknowledged that these twodrivers engaged in this conduct after the labor agreementhad been signed, which by its terms, prohibited the driv-ers from entering the garage to get the tools and partsthey needed to make the repairs. Furthermore, Respond-entmade no effort to offer any evidence in support ofthis contention Stanley Orley stated that he relied on thecomplaints of chief mechanic Steve Guiere; however, hewas not called as a witness. Therefore, I will infer thathis testimony would not have supported Respondent'scontention.No documentary evidence was offered byRespondent in support of its contention except the em-ployees' attendance records which gives the dates thattheir trucks were down or in the garage. Comparativerecords of other trucks were not offered nor was any ex-planation offered as to why the trucks in question wereeitherdown or in the garage, thus rendering theserecords useless.Stanley Orley's testimony is a maze of inconsistenciesand contradictions, all offered without any corrobora-tion,which was available. For example, he testified thathe first made a detailed study of the two trucks in ques-tion in 1983 and found that they lost money during thefirst4months of that year. Later he testified that hemade a detailed study of all his trucks in the fall of 1982and determined that trucks 18 and 82 earned less moneythan his other trucks. This contradiction is one of manywhich was offered without any attempt to support eitherassertion.Therefore, I have discredited the testimony of StanleyOrley entirely and find that Respondent has in effect, nodefense. If I needed further support for my finding, Iwould offer the brief submitted by counsel for Respond-ent. It is a single-paged document whose only argumentcenters around a typographical error in the complaint,which alleges the strike date to be October 18, 1983, in-steadof October18, 1982.All the evidence,includingRespondent's evidence, supports the undisputed fact thatthe strike occurred on the latter date.Accordingly, I find that Gale Burnett and Fred Pricewere discharged for engaging in protected concerted ac-tivities in violation of Section 8(a)(1) of the Act. The ap-propriate remedy for such a violation is an order tocease and desist, reinstatement with backpay of the dis-charged employees, and the posting of an appropriatenotice.CONCLUSIONS OF LAW1.Respondent Stanley Trucking Co., Inc.isan em-ployerengaged incommerce, and in operations affecting STANLEY TRUCKING CO45commerce, within the meaning of Section 2(2), (6), and(7) of the Act.2.By discharging Gale Burnett and Fred Price for en-gaging in protected concerted activities under Section 7of the Act, Respondent has engaged in unfair labor prac-tices in violation of Section 8(a)(1) of the Act.3.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(2), (6), and (7) of theAct.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed3ORDERRespondent, Stanley Trucking Co., Inc., Grand River,Ohio, its officers, agents, successors, and assigns, shall1.Cease and desist from(a)Discharging or otherwise discriminating againstemployees because they engaged in protected concertedactivity such as protesting a reduction in their wage ratesand striking in support of their right to bargain collec-tively with the Employer.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necesary to ef-fectuate the policies of the Act.(a)Offer to Gale Burnett and Fred Price full reinstate-ment to their former positions or, if those positions nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority and other rights and privi-leges.(b)Make Gale Burnett and Fred Price whole for anyloss of pay they may have suffered by reason of Re-spondent's discrimination against them by payment tothem of a sum of money equal to that which these em-ployees normally would have earned as wages from thetime they were discriminatorily discharged, less net earn-ings,with backpay to be computed in the manner pre-scribed in F.W. Woolworth Co.,90 NLRB 289 (1950),with interest as set forth inFlorida Steel Corp.,231NLRB 651 (1977) (See generallyIsisPlumbing Co., 138NLRB 716 (1962).)(c)Expunge from its files any reference to the dis-charge of Gale Burnett and Fred Price and notify theminwriting that this has been done and that evidence oftheir unlawful discharge will not be used as a basis forfuture personnel action against them.(d)Preserve and, on request, make available to theBoard or its agent, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e) Post at its Grand River, Ohio facility copies of theattached noticemarked "Appendix."4 Copies of thenotice, on forms provided by the Regional Director forRegion 8, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tivedays in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.3 If no exceptions are filed as provided by Sec 102 46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses4 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in thenotice reading"Posted by Order of the Na-tionalLaborRelations Board" shallread "PostedPursuantto a Judgmentof the United States Court of AppealsEnforcingan Order of the Nation-al LaborRelations Board "